Citation Nr: 0623684	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-24 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
October 1943 to April 1946.  The veteran died in November 
2003 and the appellant is the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  The RO denied entitlement to service connection for 
the cause of the veteran's death.

The appellant and her daughter testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO in 
September 2005.  A transcript of her testimony has been 
associated with the claims file.  Notably, the appellant 
testified as to her belief that a lack of proper care and 
negligence on the part of VA led to, or materially hastened 
in producing the veteran's death.  More specifically, the 
appellant thought that a lung biopsy should have been 
performed.  Thus, it appears that the appellant is raising a 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  The 
Board refers the matter to the RO for appropriate action.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2005).




FINDINGS OF FACT

1.  The veteran died in November 2003.  The Certificate of 
Death lists the immediate cause of death as pneumonia, due to 
(or as a consequence of) bronchioalveolar lung cancer.  COPD 
was listed as an other significant condition contributing to 
death, but not resulting in the underlying cause.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  In-service asbestos exposure has been conceded.  

4.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and service, and it is 
unlikely that in-service asbestos exposure caused the 
disease(s) that ultimately led to the veteran's demise.  

5.  Neither pneumonia, COPD, nor lung cancer were first 
manifest during service or within one year of separation.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the RO issued duty-to-assist letters to the 
appellant in July 2004 and November 2004, prior to the 
unfavorable rating decision on appeal which was issued in 
January 2005.  As such, the Board finds that the RO addressed 
the notice requirements in a timely fashion.  

The notice letters of July and November 2004 included the 
type of evidence needed to substantiate a claim for service 
connection for the cause of the veteran's death.  The RO, in 
the duty-to-assist letters, also informed the appellant about 
the information and evidence that VA will seek to provide.  
The letters also informed the appellant about the information 
and evidence she was expected to provide.  The letters also 
informed the appellant that she should tell the RO about any 
additional information or evidence that she wanted the RO to 
obtain and she was specifically asked to submit all evidence 
in her possession that pertained to her claim.  In response 
to that request, the appellant submitted a signed waiver of 
the 60-day development period, indicating that she had no 
additional evidence to submit.  
Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claim.  The Board finds that the appellant was provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to the elements of effective date and initial 
rating, as the claim on appeal is denied, there will be no 
effective date or initial rating assigned, and thus, any 
procedural defect with regard to the service connection claim 
is harmless.  Therefore, the Board may proceed with a final 
decision, as noted hereinabove.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes private and VA 
treatment records and examinations of the veteran and written 
statements from the appellant.  In addition, the Board 
obtained an independent medical opinion to address the 
critical questions on which this case turns.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant is required 
in developing the facts pertinent to the issues being decided 
herein to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection for the Cause of the Veterans Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2005).

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2005).  In addition, service connection may be 
granted for a chronic disease, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death because she 
claims his lung cancer, COPD, and/or pneumonia was a result 
of in-service exposure to asbestos.  While there is no 
current specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations in this 
regard, VA has issued procedures on asbestos-related 
diseases, which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1. VA must analyze the 
appellant's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).  In compliance with these provisions, in the 
November 2004 duty-to-assist letter referred to above, the RO 
send the appellant questions, asking her to describe the 
veteran's exposure to asbestos and treatment for an asbestos-
related disease.  She did not supply the requested 
information; however, she did assert that no biopsy was 
performed and questioned whether it should have been 
performed.  Moreover, the RO conceded that the veteran was 
exposed to asbestos during his active World War II Naval 
service.  

The veteran died in November 2003.  The Certificate of Death 
lists the immediate cause of death as pneumonia, due to (or 
as a consequence of) bronchioalveolar lung cancer.  COPD was 
listed as an other significant condition contributing to 
death, but not resulting in the underlying cause.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.  

The service medical records are completely negative for any 
complaints, findings or diagnosis involving the lungs. 

VA treatment records from April 2003 reveal that the veteran 
complained of a persistent cough, sometimes precipitated by 
lying down at night.  The cough was non-productive, but 
intense in the morning, and he would cough up a slight amount 
of blood in the morning.  The veteran also had some weight 
loss.  A chest-x-ray was obtained and a lung mass was noted.  

In October 2003, the veteran underwent a bronchoscopy.  

Prior to the veteran's demise in November 2003, the veteran 
was hospitalized at a private facility.  The terminal 
hospital discharge summary noted admitting diagnoses of left 
lower lobe pneumonia and right middle lung pneumonia, 
bronchioalveolar lung carcinoma involving the entire left 
lung base, advanced oxygen-requiring chronic obstructive 
pulmonary disease (COPD), and status post coronary artery 
disease with bypass grafting ten years prior to admission.  

At her personal hearing in September 2005, the appellant 
testified that prior to the veteran's demise, he suffered 
from fatigue, a cough, and difficulty breathing, for over a 
year.  The appellant asserted that her husband's lung cancer 
developed as a result of asbestos exposure on Naval ships 
during service.  

The record reflects that the veteran was a cigarette smoker 
for several years, and that his post-service employment 
included mine work.  In-service asbestos exposure has been 
conceded.  In light of the notion that the risk of developing 
bronchial cancer is increased in cigarette smokers who were 
exposed to asbestos, the Board obtained an independent 
medical opinion in June 2006 to determine whether there was 
any relationship between the veteran's in-service asbestos 
exposure and his death-causing respiratory conditions.  The 
opinion was provided by Dr. B, the Medical Director of the 
Intensive Care Unit at a VA Medical Center.  Dr. B's resume 
also indicated that he was the Program Director for a 
Pulmonary Diseases and Critical Care Medicine Fellowship at 
the VA Medical Center and a professor of Medicine in the 
Department of Internal Medicine, Division of Pulmonary 
Medicine and Critical Care at a college of medicine.  

Based on the medical record in this case, Dr. B noted the 
following medical history:

The patient was 78 when he was diagnosed 
with non-small cell carcinoma of the 
lung.  The diagnosis was established from 
bronchial washing specimens obtained by 
flexible fiber optic bronchoscopy.  
Histologically, the pathologists favored 
the diagnosis of adenocarcinoma with 
bronchoalveolar features.  The flexible 
fiber optic bronchoscopy procedure note 
from October 1, 2003 documents that no 
endobronchial lesions were identified.  
Therefore, there was no endobronchial 
biopsy performed.  Transbronchial 
biopsies were also not obtained.  
Hemorrhage following endoscopic brushing 
may have prompted the endoscopist to not 
pursue transbronchial biopsies.  

Dr. B opined that it was highly unlikely that the veteran's 
pneumonia was incurred in, or related to, or aggravated by 
his in-service asbestos exposure.  Dr. B explained that the 
veteran most likely had an acute bacterial pneumonia.  Due to 
his debilitated health status from recent weight loss and 
COPD, the veteran lacked the physiologic and respiratory 
reserve to adequately defend against or respond to the 
respiratory infect.  Since no endobronchial lesion was 
identified by fiberoptic bronchoscopy it seemed unlikely that 
the pneumonia could be a post-obstructive infection.  
Alternatively, Dr. B noted, bronchoalveolar carcinoma could 
present as a "non-resolving pneumonia."  It may be that the 
veteran did not have pneumonia.  His symptoms and 
radiographic finding could have been due entirely to the 
natural progression of his lung cancer.  Dr. B pointed out 
that since an autopsy was not performed, the true nature of 
the pulmonary pathology could never be known with certainty.

Turning to the issue of whether the veteran's bronchoalveolar 
lung cancer was incurred, related to, or aggravated by his 
in-service asbestos exposure, Dr. B pointed out that the 
issue was complex, thus, he outlined the major considerations 
as follows:

A.  Asbestos is linked to the development 
of mesothelioma.  On occasion, it is 
difficult to histologically differentiate 
mesothelioma from bronchogenic carcinoma.  
Clinically it appears more likely that 
the patient had a bronchogenic carcinoma.  
This diagnosis is supported by the fact 
that his cancer was described from 
bronchial washings obtained by fiberoptic 
bronchoscopy.  If the patient had a 
malignancy of the pleura, it would be 
less likely that the diagnosis would be 
established by fiberoptic bronchoscopy.  

B.  Smoking represents the strongest 
single identifiable lung cancer risk 
factor.  Although it was not possible to 
establish if the patient was still 
smoking at the time of his diagnosis of 
his lung cancer, from the records 
provided it is stated that he had a "40+ 
pack-year" history of smoking.  

C.  Despite extensive literature on the 
subject, the relationship between 
asbestos exposure and lung cancer remains 
controversial.  Most investigators 
believe that simultaneous exposure to 
asbestos and tobacco smoke is 
multiplicative.  However, the prevailing 
evidence supports a cumulative exposure 
model.  To fit this model of exposure, 
the patient would have to have been 
exposed to a very large burden of 
aerosolized asbestos fibers during his 3 
years in the Navy. 

D.  Asbestos exposure is linked to a 
fiberoptic interstitial lung disease - 
asbestosis.  Asbestosis is frequently 
present when pulmonary carcinoma 
develops.  Based on the available 
patient's record, there is nothing to 
suggest that he suffered from asbestosis.  
However, even if asbestosis is identified 
histologically on biopsy specimens the 
fibrosis may not be detectable 
radiographically.  Moreover, some 
research suggests that asbestos fibers 
themselves cause lung cancer.  An 
asbestos-related malignancy, therefore, 
cannot be ruled out in this patient based 
on the lack of radiographically 
identifiable fibrosis.  

E.  The most common cell type in 
asbestos-related lung cancer is 
adenocarcinoma.  Since bronchoalveolar 
carcinoma is considered by some 
investigators to be a subset of 
adenocarcinoma, this patient's cell type 
is consistent with asbestos-related lung 
cancer.  

F.  Another complicating factor is that 
the patient was employed in underground 
mining.  It is not clear from the 
available records how long he worked 
underground, what ore he was mining, and 
what his possible exposures were.  
Exposures to various metal, dusts, and 
radon have all been implicated in the 
excess death due to lung cancer among 
miners.  

Taking all of the above factors into consideration, Dr. B 
opined that the veteran's lung cancer was primarily due to 
cigarette smoking.  Dr. B noted that while an asbestos-
related lung cancer could not be completely ruled out, the 
evidence weighted against this exposure as a cause of the 
veteran's disease.  

Finally, based on the evidence of record, Dr. B opined that 
it was highly unlikely that the veteran's COPD was due to, 
incurred, or aggravated by his in-service asbestos exposure.  
Dr. B indicated that there was no medical literature 
suggesting that asbests exposure caused COPD.  Dr. B further 
opined that the veteran's COPD was most probably due to his 
long history of cigarette smoking.  

The Board has thoroughly reviewed the evidence of record.  
However, there is no evidence in the claims file to support 
the appellant's allegations that the veteran's death was 
related to service.  The service medical records are negative 
for any complaints, findings or diagnosis of COPD, pneumonia 
and/or lung cancer.  Although the veteran was presumably 
exposed to asbestos during service, an independent medical 
expert has opined that it was more likely than not that the 
veteran's cigarette smoking was the cause of the death-
causing respiratory illnesses, including the lung cancer.  
Additionally, the medical expert opined that it was highly 
unlikely that asbestos exposure was related to the COPD or 
the pneumonia.  There is no opinion to the contrary.  

Thus, in sum, there is no pertinent, competent medical 
evidence in the claims file showing that the veteran had any 
of his death-causing respiratory disorders, including COPD, 
lung cancer or pneumonia for many years after separation from 
service.  There is no competent evidence to show that the 
fatal disease processes occurred during service or within one 
year of separation.  Competent evidence does not attribute 
the cause of the veteran's death to service, including in-
service asbestos exposure.  

Without any competent evidence of a nexus between the cause 
of the veteran's death and service, the claim for service 
connection for cause of the veteran's death must be denied.

The medical evidence of record does not support the 
appellant's contentions, that her husband's death was related 
to in-service asbestos exposure.  The appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


